          Case 1:19-cr-00621-RA Document 78 Filed 06/17/21 Page 1 of 1




11 Broadway · Suite 615 · New York, NY 10004 · 125 Half Mile Road · Suite 200 · Red Bank, NJ 07701
     T: 646.253.0583 · F: 646.224.9618 · C: 732.642.0598 ·E: JEC@cistarolawfirm.com
                                       www.cistarolawfirm.com
_____________________________________________________________________________
                                                                                Application granted. The
                                          June 17, 2021                         voluntary surrender date is
Sent Via ECF                                                                    postponed to July 19, 2021.

                                                                                 SO ORDERED.
The Honorable Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007                                                              _____________________
                                                                                Ronnie Abrams, U.S.D.J.
                       Re: USA v.Edoel Guerrero, et al. 19 Cr. 621 (RA)         June 18, 2021

Dear Judge Abrams:

        We represent Edoel Guerrero in the above-captioned matter, who is currently scheduled
to surrender to Bureau of Prisons (BOP) on Monday, June 21, 2021, but respectfully requests a
brief extension to surrender for two weeks. Sadly, Mr. Guerrero’s mother unexpectedly passed
away last week and he was responsible for paying the funeral arrangements. This tragedy left
Edoel with no other choice but to deplete his savings which he intended for his commissary. Mr.
Guerrero requests a brief extension to continue to work and save money for his incarceration.
The Government has no objection to this request for an extension and Pretrial Services defers to
the government’s position.

       If you have any questions or concerns, please do not hesitate to contact me. Thank you
for your time and consideration.



                                                     Very truly yours,

                                                            /S/
                                                     Jacqueline E. Cistaro
                                                     David K. Bertan


cc:    Assistant United States Attorney Alexandra Rothman (via electronic mail and ECF)
       Pretrial Services Officer Erin Cunningham (via electronic mail and ECF)
